DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2021 has been entered.

Response to Arguments
This Office action is in response to the applicant’s communication filed on 4/27/2021.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant's arguments, see pages 7-8, alleging that Kappel fails to disclose the newly amended subject matter including ramp sides have been fully considered but they are not persuasive.  Applicant’s amendments fail to provide any point of reference for the vague claim limitations, and therefore Kappel continues to read on the claims, as set forth below (i.e. each ramp of Kappel comprises a first/base side that projects towards 
Applicant's arguments, see pages 8-9, alleging that Abbate fails to disclose or teach the newly amended subject matter including ramp sides have been fully considered but they are not persuasive.  Applicant’s amendments fail to provide any point of reference for the vague claim limitations, and therefore Abbate continues to read on the claims, as set forth below (i.e. each ramp of Abbate comprises a first/inner side that projects towards the central axis and a second/outer side that projects away from the central axis).  For at least these reasons, Applicant’s arguments are not persuasive.
Applicant's arguments, see page 10, alleging that Diduch is non analogous art have been fully considered but they are not persuasive.  Applicant’s own preamble admits that the device of the present invention is a “device for facilitating closure of a bodily opening” (see Applicant’s claim 1).  Diduch is a tissue piercing/suture passing device that is directly able to facilitate closure of a bodily opening, and therefore is interpreted as directly analogous art.  For at least these reasons, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 8-10, 14-16, 24-33, 36-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kappel et al. (US 2015/0018848).
Kappel discloses (see Figs. 1-9) a tissue grasping and wound closing hemostatic device comprising the following claim limitations:
(claim 1) A device for facilitating closure of a bodily opening or acquiring tissue (see Title and Abstract), the device having a compressed configuration (see Figs. 2 and 4) and an expanded configuration (see Figs. 1 and 3) and comprising a) a tissue capturing structure (102) having a plurality of arms (110, Figs. 1-4) elongated along a central axis (120, Figs. 1-2), each arm (110) terminating at a distal tip (adjacent 122) having a tissue anchoring structure (128), wherein the tissue anchoring structure (128) comprises a hook (i.e. curved barb end 128), wherein the hook (128) faces toward the central axis (120) of the tissue capturing structure in the compressed state (as shown in Figs. 2 and 4), wherein the hook (128) comprises a barb (i.e. curved/hooked barb end 128), and wherein the hook (128) comprises a centralizing ramp (i.e. detents 132 are ramps that are angled relative to the central axis 120 and arm 110, see Fig. 7; [0024]) positioned immediately proximal to the hook (128) (as expressly shown in Figs. 2-9) to facilitate collapse of the arms and associated hook (128) toward the central axis (120) (as shown in Figs. 1-7; detents 132 cooperate with any sheath 101 or ring 140 as surfaces that close hooks together), and wherein the centralizing ramp (132) comprises a first side and a second side (see both Fig. 7 and the annotated detent Figure provided below), wherein the first side is closer to the central axis than the second side (as 

    PNG
    media_image1.png
    222
    545
    media_image1.png
    Greyscale

(claim 2) wherein the distal tip (adjacent 122) of each arm (110) is oriented toward the central axis (120) when in the expanded state (as shown in Figs. 1, 3 and 6);
(claim 5) wherein the tissue capturing structure (102) generally defines an umbrella shape or everted umbrella shape when in the expanded state (as shown in Figs. 1, 3 and 6; arms of clip 102 expressly depict an everted umbrella shape);
(claim 6) wherein the tissue anchoring structure (102) is configured to (i.e. capable of) pierce tissue ([0023]; sharp barbs 128 expressly cut into and grasp target tissue);
(claim 8) wherein the distal tip of the hook (128) is offset relative to the central axis (120) ([0023]; hooked end of arms 110 are expressly offset up to 80 degrees (i.e. 0-80 degrees angled offset) relative to the central axis 120);
(claim 9) wherein the distal tip is offset relative to the central axis (120) at an angle of between about 1 to 60 degrees ([0023]; hooked end of arms 110 are expressly offset up to 80 degrees (i.e. 0-80 degrees angled offset, which includes 1-60 degrees) relative to the central axis 120);
(claim 10) wherein the angle is between about 1 to 45 degrees ([0023]; hooked end of arms 110 are expressly offset up to 80 degrees (i.e. 0-80 degrees angled offset, which includes 1-45 degrees) relative to the central axis 120);
(claim 14) wherein the distal tip of each arm (110) is generally perpendicular to the central axis (120) in the fully expanded state, or form an angle of 90, 80, 70, 60, 50, 40, 30, 20, 10 degrees or less with respect to the central axis (120) ([0023]; hooked end of arms 110 are expressly offset up to 80 degrees (i.e. 0-80 degrees angled offset, which includes 1-60 degrees) relative to the central axis 120);
(claim 15) wherein the device (100) comprises between about 2 to 20 elongated arms (four arms 110 expressly depicted in Figs. 1-9);
(claim 16) wherein the device (100) comprises between about 4 to 8 elongated arms (four arms 110 expressly depicted in Figs. 1-9);
(claim 24) wherein the plurality of arms (110) define a shape having a first diameter in the compressed state (as shown in Figs. 2, 4-5 and 7-9) and a second diameter in the expanded state, wherein the second diameter is greater than the first diameter (as shown in Figs. 1, 3 and 6);
(claim 25) wherein the plurality of elongated arms (110) are operably coupled to a pusher structure (150) via the central apparatus (106) to facilitate deployment of the device (100) (as shown in Figs. 1-9);
(claim 26) wherein the pusher structure (150) is configured as a guidewire, rod or catheter (i.e. hollow wire element 150 show in Figs. 1-9);
(claim 27) wherein the pusher structure (150) is a guidewire (i.e. hollow wire element 150 show in Figs. 1-9; conventional guidewires include hollow guidewires, as evidenced by the evidentiary reference to Hess (US 5,120,308), at hollow guidewire 40 in Fig. 6);
(claim 28) wherein the guidewire (150) is self-centering (as shown in Figs. 5-9; guidewire 150 comprises fingers 156 that self-center the guidewire within sheath/catheter 101);
(claim 29) wherein the pusher structure (150) and the central apparatus (106) are adapted to be insertable through a lumen of a catheter or an endoscope 
(claim 30) wherein a distal portion (118, Figs. 1-4) of the device (100) is articulating (articulation between open and closed configuration expressly shown in Figs. 1-4);
(claim 31) wherein the device (100) is operable to transition the plurality of arms (110) individually or in unison (as shown in Figs. 1-4; arms 110 transitioned in unison);
(claim 32) wherein plurality of arms (110) have an expanded length that is variable (as shown between Figs. 5-6; [0027]; as the clip 102 exits the sheath 101, a variable expanded length of arms 110 continually increases until the full length of arms 120 are fully exposed and expanded as the angle also continues to increase depending how far distally the clip is advanced out of the sheath 101, as shown in Fig. 6);
(claim 33) wherein each arm (110) has an expanded length that is the same (as shown in Figs. 1, 3 and 6; each arm 110 has the same expanded length);
(claim 36) wherein the tissue capturing structure (102) is configured such that (i.e. capable of; interpreted as an intended use/functional language statement) tissue anchoring structures (128) are disposed on opposing sides of tissue adjacent the bodily opening when in the expanded state ([0003]; [0023]; clip 1022 fully capable of grasping and compressing target tissue therein for manipulation and/or wound hemostatic closure);
(claim 37) further comprising a catheter or scope device (101, Figs. 1-9) ([0027]; sheath 101 may comprise an endoscope, shaft, sleeve or catheter);
(claim 38) further comprising a centralizing distal tip (i.e. distal tip of sheath 101) ([0027]; as the clip 102 exits the sheath 101, arms 110 are continually centralized by the distal end of sheath 101 until the full length of arms 120 are fully exposed and expanded, as shown in Fig. 6); and
(claim 39) further comprising an inner diameter (i.e. distal inner diameter of sheath 101) of the catheter (101) accommodating the hook (128) and facilitates collapse of the hook (128) ([0027]; as the clip 102 moves relative to sheath 101, arms 110 and hook 128 are accommodated and variable degrees of clip expansion/closure are achieved as the distal inner diameter of sheath 101 moves along the length of arms 120).

Claim(s) 1-2, 5-6, 8-10, 14-21, 25-33, 36-39 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbate (US 2011/0125091).
Abbate discloses (see Figs. 10, 11E and 21A-22) an expandable medical device system comprising the following claim limitations:
(claim 1) A device for facilitating closure of a bodily opening or acquiring tissue ([0027]; expressly usable to compress and manipulate targeted tissue), the device having a compressed configuration (see Figs. 21D) and an expanded configuration (see Figs. 21C) and comprising a) a tissue capturing structure (2112, Figs. 21A-21D) having a plurality of arms (2116, Figs. 21C-21D) elongated along a central axis (as shown in Figs. 21C-21D), each arm (2116) 

    PNG
    media_image2.png
    256
    418
    media_image2.png
    Greyscale

(claim 2) wherein the distal tip (1006) of each arm (2116) is oriented toward the central axis (120) when in the expanded state (as shown in Fig. 10, radially inward bending prongs 1006);
(claim 5) wherein the tissue capturing structure (2112) generally defines an umbrella shape or everted umbrella shape when in the expanded state (as shown in Fig. 21C expressly depict an umbrella shape);
(claim 6) wherein the tissue anchoring structure (2112) is configured to (i.e. capable of) pierce tissue (as shown in Figs. 10 and 11E; [0062]; [0064]; sharp prongs may pierce/anchor into target tissue);
(claim 8) wherein the distal tip of the hook (at 1006, Fig. 10) is offset relative to the central axis (as shown in exemplary Fig. 10, looking down from a top view 
(claim 9) wherein the distal tip (1006, Fig. 10) is offset relative to the central axis at an angle of between about 1 to 60 degrees (as shown in Fig. 10, the diverging angle of each prong 1006 from the central axis (from a top view) is a relatively small angle but greater than at least 1 degree);
(claim 10) wherein the angle is between about 1 to 45 degrees (as shown in Fig. 10, the diverging angle of each prong 1006 from the central axis (from a top view) is a relatively small angle but greater than at least 1 degree);
(claim 14) wherein the distal tip of each arm (2116) is generally perpendicular to the central axis in the fully expanded state, or form an angle of 90, 80, 70, 60, 50, 40, 30, 20, 10 degrees or less with respect to the central axis (as shown in Fig. 21C, legs 2116 form approximately a 40 degree angle relative to the device central axis);
(claim 15) wherein the device comprises between about 2 to 20 elongated arms (eight legs 2116 expressly depicted in Fig. 21C; [0053]; device may expressly comprise varying amounts of a plurality of legs);
(claim 16) wherein the device comprises between about 4 to 8 elongated arms (eight legs 2116 expressly depicted in Fig. 21C; [0053]; device may expressly comprise varying amounts of a plurality of legs);
(claims 17, 18 and 21) wherein the plurality of arms (2116) are formed of a deformably resilient shape memory alloy ([0008]; [0111]; superelastic shape 
(claim 19) wherein the tissue capturing structure (2112) is formed of a bioresorbable material ([0109]-[0110]; [0115]);
(claim 20) wherein the tissue capturing structure (2112) is treated to promote wound healing ([0093]; [0095]; healing promoting agents and pro-healing agents expressly disclosed);
(claim 24) wherein the plurality of arms (2116) define a shape having a first diameter in the compressed state (as shown in Fig. 21D) and a second diameter in the expanded state (as shown in Fig. 21C), wherein the second diameter is greater than the first diameter (as shown between Figs. 21C-21D);
(claim 25) wherein the plurality of elongated arms (2116) are operably coupled to a pusher structure (2102) via the central apparatus (2114) to facilitate deployment of the device (2100) (as shown in Figs. 21A-21D);
(claim 26) wherein the pusher structure (2102) is configured as a guidewire, rod or catheter (as shown in Figs. 21A-21D);
(claim 27) wherein the pusher structure (2102) is a guidewire (as shown in Figs. 21A-21D; shaft 2102 comprises a flexible delivery wire);
(claim 28) wherein the guidewire (2102) is self-centering (as shown in Figs. 21A-21D; legs 2116 self-center the guidewire within sheath/catheter 2104);
(claim 29) wherein the pusher structure (2102) and the central apparatus (2114) are adapted to be insertable through a lumen of a catheter (2104) or an endoscope (as shown in Figs. 21A-21D; [0138]-[0142]; delivery device 2100 
(claim 30) wherein a distal portion (i.e. at 2114, see Figs. 21C-21D) of the device (2112, Figs. 21C-21D) is articulating (articulation at hub 2114 between open and closed configuration expressly shown in Figs. 21C-21D);
(claim 31) wherein the device (2112) is operable to transition the plurality of arms (2112) individually or in unison (as shown in Figs. 21C-21D; legs 2116 transitioned in unison);
(claim 32) wherein plurality of arms (2116) have an expanded length that is variable ([0036]; different legs may expressly have different lengths);
(claim 33) wherein each arm (2116) has an expanded length that is the same (as shown in Fig. 21C; [0036]; each arm 2116 expressly may have the same expanded length);
(claim 36) wherein the tissue capturing structure is configured such that (i.e. capable of; interpreted as an intended use/functional language statement) tissue anchoring structures are disposed on opposing sides of tissue adjacent the bodily opening when in the expanded state (as shown in Fig. 21C, device 2100 has legs 2116 that are fully capable of being expanded and disposed on opposing sides of tissue adjacent a bodily opening, if one so desires);
(claim 37) further comprising a catheter (2104) or scope device (as shown in Figs. 21A-21D); 
(claim 38) further comprising a centralizing distal tip (i.e. distal tip of catheter 2104) (as shown in Fig. 21D, distal tip of catheter 2104 retains legs 2116 in a centralized configuration); and
(claim 39) further comprising an inner diameter (i.e. distal inner diameter of catheter 2104) of the catheter (2104) accommodating the hook and facilitates collapse of the hook (as show  in Fig. 21D, distal tip of catheter 2104 both accommodates and facilitates collapse of the hooked ends of the legs 2116); and
(claim 41) wherein an outer diameter of the catheter (2104, Figs. 21A-21D) is stepped such that a distal end (i.e. flared end 2110, Figs. 21B-21D) of the catheter is of a larger diameter than a proximal end of the catheter (distal end provides a larger diameter flare at 2110, as shown in Figs. 21B-21D).

Claim Rejections - 35 USC § 103
Claims 11-12, 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kappel as applied to claim 1 above, and further in view of Diduch et al. (US 2002/0147456).
Kappel, as applied above, discloses a tissue grasping and wound closing hemostatic device comprising all the limitations of the claim except for the hook forming an angle of between about 5 to 50 degrees and/or comprising a keyhole structure, wherein the plurality of arms are formed of a deformably resilient shape memory material such as an alloy, polymer or combination thereof.  However, Diduch teaches (see Fig. 16h-16k) a superelastic tissue piercing/suture passing device comprising a .

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Abbate as applied to claim 1 above, and further in view of Diduch et al. (US 2002/0147456).
Abbate, as applied above, discloses an expandable medical device system comprising all the limitations of the claim except for the hook forming an angle of between about 5 to 50 degrees and/or comprising a keyhole structure.  However, Diduch teaches (see Fig. 16h-16k) a superelastic tissue piercing/suture passing device comprising a hook (36, Fig. 16h) forming an angle of between about 5 to 50 degrees (i.e. hook angle shown in Fig. 16h; [0067]; hook end expressly may be bent at a 45 degree angle) and/or comprising a keyhole structure (6, Fig. 16h) in order to beneficially provide a superelastic curved puncture component enabling simultaneous penetration of two or more tissue locations and advancing, or retracting, two separate suture strands through the soft tissue if so desired ([0067]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Abbate to have the hook forming an angle of between about 5 to 50 degrees and/or comprising a keyhole structure in order to beneficially provide a superelastic curved puncture component enabling simultaneous penetration of two or more tissue locations and advancing, or retracting, two separate suture strands through the soft tissue if so desired, as taught by Diduch.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over both Kappel as applied to claim 37 above and/or Abbate as applied to claim 37 above, and further in view of Katou (US 2010/0152732).
Kappel and/or Abbate, as applied above, discloses a tissue grasping and wound closing hemostatic device comprising all the limitations of the claim except for a distal end of the catheter comprising a curve such that deployed hook tips are rotated and biased away from an edge of a banding system.  However, Katou teaches a medical device system comprising a distal end of the catheter comprising a curve ([0029]; [0103]; [0106]) such that deployed hook tips are rotated and biased away from an edge of a banding system (i.e. such a curved catheter would rotate and bias the arms and hooks away from the medical device system of Kappel) in order to beneficially make it easier for the catheter to move toward a desired target tissue, as compared to a straight-shaped catheter, while further improving the safety, usability and speediness of the surgical procedure ([0029]; [0103]; [0106]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Kappel and/or Abbate to have a distal end of the catheter comprising a curve such that deployed hook tips are rotated and biased away from an edge of a banding system in order to beneficially make it easier for the catheter to move toward a desired target tissue, as compared to a straight-shaped catheter, while further improving the safety, usability and speediness of the surgical procedure, as taught by Katou.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see Paul et al. (US 2010/0286719), Figs. 8A-8D, which appears to anticipate at least independent claim 1 as well as several other dependent claims (while the Paul reference is not currently used in any anticipation rejections, to ensure compact prosecution, it has been provided for Applicant’s consideration when forming their response).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/ROBERT A LYNCH/Primary Examiner, Art Unit 3771